PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schaeffler Technologies AG & Co. KG
Application No. 16/769,258
Filed: 3 Jun 2020
For SEALED ROLLING BEARING AND METHOD FOR OPERATING A ROLLING BEARING
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition filed May 4, 2022, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

The petition pursuant to 37 C.F.R. § 1.181 is GRANTED.

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on May 14, 2021.  The above-identified application appeared to become abandoned for failure to submit the issue fee in a timely manner in reply to the aforementioned notice of allowance and fee(s) due, which set a shortened statutory period for reply of three months.  A RCE was filed on June 9, 2021, however this application was filed pursuant to 35 U.S.C. § 371, and an oath or declaration was not filed prior to or concurrently with the filing of the RCE.  See Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918 (April 2, 2015).  No extensions of time are permitted for transmitting issue fees.1  Accordingly, the above-identified application appeared to become abandoned on August 15, 2021.  A notice of abandonment was mailed on May 4, 2022.

With this petition, Applicant argues the required declarations were filed on June 3, 2020.

Considering the facts and circumstances at issue, as set forth on petition, it is concluded that Petitioner has established the declarations were present in this application when the aforementioned RCE was filed.

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.
Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 See MPEP § 710.02(e)(III).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.